Title: Brett Randolph to Thomas Jefferson, 7 July 1818
From: Randolph, Brett
To: Jefferson, Thomas


          
            Respected Sir,
            Culpeper 
              7. July 1818.
          
          In the year 1801, I improvidently abandoned a lease of 14 years upon a farm in this County in the expectation of being appointed to an office in Frederick’sburg where I unavoidably remained untill I had nearly exhausted my small pecuniary resources—and unfortunately, soon after I had resumed the occupation of a farmer, the times became unfavorable and I have been for several years struggling with adversity in a state of poverty little short of absolute want. A recurrence, to this circumstance is not intended, as a murmur at what is some times aptly termed private griefs, but merely, as introductory to a most respectful request, in the sequel. It has been suggested to me very recently, that the post office at Richmond will probably be vacated. I would, with the aid of two of my Son’s, in all the details, discharge the duties of that station;—and in the event, of the Office becoming vacant, permit me good Sir, to solicit you to interest yourself so far in my behalf, as to name me to the proper authority, as one whose chief care it would be, faithfully, to perform his duty—and that you will be pleased to excuse this obtrusion on your time,—and accept, the respectful consideration of Sir, your most Obt Sevt
          Brett Randolph jr
        